DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.
 
Response to Amendment
	This action is responsive to the amendment and RCE dated 11/1/2021.  Claims 1-15 are pending in the application.  Claim 15 is newly presented.  The previous 112 rejection has been withdrawn due to applicant’s amendment.  This action is Non-Final.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.

Claim(s) 1-10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (U.S. 8,082,947).
Chang discloses a valve, comprising:

an actuating shaft (334); and
a plurality of valve body elements (210, 220) disposed in the housing and capable of rotating in the housing, each of the plurality of valve body elements being configured to rotate about a respective axis (respective vertical axes for 210 and 220 in fig. 1), 
wherein the actuating shaft is configured to selectively actuate each of the plurality of valve body elements to rotate (see figs. 4A-4D and also the description on col. 8, ll. 65 – col. 9, ll. 67, where first both valves are opened and then the ball 220 is closed and then the ball 210 is closed), such that, when one of the valve body elements of the plurality of valve body elements is actuated, the other one or more valve body elements of the plurality of valve body elements are not actuated (see figs. 4A-4D and also the description on col. 8, ll. 65 – col. 9, ll. 67, where first both valves are opened and then the ball 220 is closed and then the ball 210 is closed), and
wherein the valve is provided with a plurality of fluid passages therein (the passages such as 111 and 122), and an actuated at least one valve body element can connect or disconnect at least one of the plurality of fluid passages (such as in Fig. 4B, by valve 220 closing).
Regarding claim 2, Chang further discloses a plurality of engaging and disengaging structures (including 310, 320, 330, which have gearing 312, 322, 332), the actuating shaft being configured to selectively engage with or disengage from at least one valve body element in the plurality of valve body elements through at least one of the plurality of engaging and disengaging structures (see figs. 4A-4D and also the description on col. 8, ll. 65 – col. 9, ll. 67, where first both valves are opened and then the ball 220 is closed and then the ball 210 is closed).
Regarding claim 3, Chang further discloses the plurality of valve body elements are arranged at the same height relative to the actuating shaft (in the horizontal orientation shown in fig. 2).

Regarding claim 5, Chang further discloses each valve body element of the plurality of valve body elements comprises at least one valve body (210, 220).
Regarding claim 6, Chang further discloses the housing is provided with a plurality of housing openings (the opening leading to 111, the opening leading from 111 to 122, the opening leading to 122, the opening leading from 122), which are configured to be capable of forming the plurality of fluid passages; and
each valve body element in the plurality of valve body elements is provided with at least one valve body acting portion (the passages 211, 222, as well as the solid portions in order to block the fluid passages), 
wherein when the actuated at least one valve body element rotates at a predetermined angle, at least one valve body acting portion of the actuated at least one valve body element cooperates with at least one corresponding housing opening in the plurality of housing openings, thereby selectively connecting at least one fluid passage (by rotation of the handle in the opposite direction, see also col. 10, ll. 1-5).
Regarding claim 7, Chang further discloses in that the at least one valve body acting portion comprises at least one valve body opening portion (the passages 211 and 222), and when the actuated at least one valve body element rotates at a predetermined angle, at least one valve body opening 
Regarding claim 8, Chang further discloses the valve body opening portion of the at least one valve body acting portion is an inlet or an outlet of a valve body passage in the corresponding valve body element, and the at least one fluid passage can be connected through the valve body passage (211 and 222 both have inlet and outlet portions).
Regarding claim 9, Chang further discloses the at least one valve body acting portion comprises at least one valve body blocking portion (the solid portions of the balls 210 and 220), and when the actuated at least one valve body element rotates at a predetermined angle, at least one valve body blocking portion of the actuated at least one valve body element cooperates with at least one of the plurality of housing openings, so that the at least one valve body blocking portion selectively blocks the at least one of the plurality of housing openings to selectively disconnect the at least one fluid passage (see fig. 4B and 220 blocking the fluid passage).
Regarding claim 10, Chang further discloses in that when the actuated at least one valve body element rotates at a predetermined angle, the at least one valve body acting portion can be aligned with and cooperate with the at least one of the plurality of housing openings (see figs. 4A-4D showing the selective alignment with the housing openings to either allow or block fluid flow).
Regarding claim 12, Chang further discloses in that the plurality of engaging and disengaging structures are configured such that: when one of the valve body elements of the plurality of valve body elements engages with the actuating shaft, the other one or more valve body elements of the plurality of valve body elements disengage from the actuating shaft (due to the placement of the gearing, see 
Regarding claim 13, Chang further discloses in that each of the plurality of engaging and disengaging structures comprises an engageable and disengageable actuating structure (330 and 332 on the shaft 334) and an engageable and disengageable actuated structure (310, 320, 314, 324, 214, 224, 312, 322), the engageable and disengageable actuating structure is provided on the actuating shaft (330 and 332), and the engageable and disengageable actuated structure is provided on the corresponding one of the plurality of valve body elements (214, 314, 310, and 312 for ball 210 and 224, 324, 320, and 322 for ball 222).
Regarding claim 14, Chang further discloses in that each of the plurality of engaging and disengaging structures comprises an engageable and disengageable actuating structure (330, 332 on the shaft 334) and an engageable and disengageable actuated structure (214, 314, 310, 312, and 224, 324, 320, and 322); and
the engageable and disengageable actuating structure is provided on the actuating shaft (330, 332), and the engageable and disengageable actuated structure is fixedly connected to the corresponding one of the plurality of valve body elements (214, 314, 310, and 312 for ball 210 and 224, 324, 320, and 322 for ball 222, fixedly connected as they are fixed in place and mechanically coupled and restrained in place so that only rotation occurs).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

s 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Scaramucci (U.S. 9,581,253).
Regarding claim 11, Chang discloses the claimed invention but does not appear to disclose a plurality of sealing elements, each of which is disposed between each of the plurality of housing openings and a corresponding one of the plurality of valve body elements.
Scaramucci teaches it was known in the art to have sealing elements (sealing seats 18 and 20) that seal between a ball (14) and housing (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Chang by having seals between the ball and housing as taught by Scaramucci in order to better prevent leakage.
It further would have been obvious to have the seals for each of the valve body elements (balls) to seal between the ball and housing, since a duplication of parts involves only routine skill in the art.  See MPEP2144.04.  The motivation for doing so would be to better prevent leakage for each of the valves.
Regarding claim 15, Chang discloses the claimed invention but does not appear to disclose at least one of the plurality of valve body elements including a plurality of valve bodies, wherein the plurality of valve bodies are corotated.
Scaramucci teaches it was known in the art to have a ball valve that is made of a plurality of components (valve bodies)(see fig. 8 and ball 14a being made of multiple components such as 100a, 100b, and 58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chang by having at least one of the balls (or both) be made of multiple components (valve bodies) as taught by Scaramucci in order to have the ball operate in a similar manner but requires less material as it is more hollow, reducing manufacturing costs (see col. 1, .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peash (U.S. 4,749,004) discloses a system with multiple valves that are independently operated and is also seen to read on the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753